UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                               UNITED STATES

                                                           v.

                               Airman First Class CHRISTMA L. JASSO
                                       United States Air Force

                                                    ACM 38536

                                                 08 January 2015

            Sentence adjudged 6 November 2013 by GCM convened at Altus Air Force
            Base, Oklahoma. Military Judge: Matthew S. Ward (sitting alone).

            Approved Sentence: Bad-conduct discharge, confinement for 8 months,
            forfeiture of all pay and allowances for 8 months, and reduction to E-1.

            Appellate Counsel for the Appellant: Captain Jeffrey A. Davis.

            Appellate Counsel for the United States: Major Daniel J. Breen.

                                                        Before

                                     HECKER, WEBER, and BENNETT
                                        Appellate Military Judges

                          This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).





  In the court-martial order, the language of the specification of Charge I does not match the language of the
specification of Charge I in the charge sheet. Specifically, the specification of Charge I in the court-martial order
lacks the following language: “enter the women’s dressing room with the said items, conceal the said items”. The
appellant pleaded not guilty to this charge and specification. While we do not order new post-trial processing, we do
order a corrected court-martial order that includes all the language of the specification of Charge I. Rule for Courts-
Martial 1114.
Accordingly, the approved findings and sentence are AFFIRMED.




            FOR THE COURT


            STEVEN LUCAS
            Clerk of the Court




                                        2                       ACM 38536